Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and remarks filed January 13, 2022 have been received and reviewed. Claims 1-18 are pending in this application. Claims 1-14 remain withdrawn from consideration as being drawn to non-elected subject matter.
	Claims 15-18 are under examination.
	Claims 17 and 18 are allowed.
	Copious amount of art was still found.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matier et al. (US 4,060,615).
The claims read on the compound depicted below (see Examples 6 and 7, column 9).
RN   64633-57-4  HCAPLUS     
CN   Methanone, [4-(4-amino-6,7-dimethoxy-2-quinazolinyl)-1-
     piperazinyl]cyclohexyl-  (CA INDEX NAME)

    PNG
    media_image1.png
    259
    470
    media_image1.png
    Greyscale
.



Claims 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sato .
The claims read on the compound depicted below (see compound 31, column 10).
RN   80385-36-0  HCAPLUS
CN   Ethanone, 1-[4-(4-amino-6,7-dimethoxy-2-quinazolinyl)-1-piperazinyl]-2-
     phenyl-, hydrochloride (1:1)  (CA INDEX NAME)
  

    PNG
    media_image2.png
    306
    503
    media_image2.png
    Greyscale
.


Claims 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pitha et al. (US 5,110,927).
The claims read on the compound depicted below (see Table 1, compound 24, in column 5).
RN   117040-13-8  HCAPLUS     
CN   Methanone, [4-(4-amino-6,7-dimethoxy-2-quinazolinyl)-1-piperazinyl]-2-
     naphthalenyl-  (CA INDEX NAME)
 
    PNG
    media_image3.png
    259
    535
    media_image3.png
    Greyscale
.


Claim Rejections - 35 USC § 112
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The compound with the C5-alkyl at Z is not embraced by claim 15. However, such compound is present in claim 16. Thus, claim 16 improperly depends from claim 15 because this particular X group lacks antecedent basis in claim 15 from which claim 16 depends.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCK KIFLE whose telephone number is (571)272-0668.  The examiner can normally be reached on 8 AM - 6 PM, M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 27, 2022

/BRUCK KIFLE/Primary Examiner, Art Unit 1624